EXHIBIT 10.2

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is entered into among the United States
of America, acting through the United States Department of Justice and on behalf
of the Defense Health Agency (“DHA”), acting on behalf of the TRICARE Program
(“TRICARE”), and the Office of Personnel Management (“OPM”), which administers
the Federal Employees Health Benefits Program (“FEHBP”), (collectively, “the
United States”), and Progenity, Inc. (“Progenity”) (hereafter collectively
referred to as “the Parties”), through their authorized representatives.

RECITALS

A. At relevant times herein, Progenity was organized as a corporation under the
laws of the State of Delaware, was a participating provider in federally-funded
health care programs including TRICARE and FEHBP, and specialized in providing
genetic testing laboratory services.

B. The United States contends that Progenity submitted or caused to be submitted
claims for payment to TRICARE, 10 U.S.C. §§ 1071-1110b, and the FEHBP, 5 U.S.C.
§§ 8901-8914.

C. The United States contends that it has certain civil claims against Progenity
arising from the submission of claims for reimbursement to TRICARE and FEHBP for
medical services, as follows:

1. Progenity specializes in providing cell-free DNA technology or non-invasive
prenatal genetic testing (“NIPT”) services to screen for chromosomal disorders
including Down Syndrome.

2. Between April 1, 2013 and April 30, 2016, there existed an established
Current Procedural Terminology (“CPT”) code of 88271 for genetic testing
procedures known as



--------------------------------------------------------------------------------

“FISH” (fluorescence in situ hybridization) procedures. FISH procedures “map”
the genetic material in a person’s cells while NIPT conducts testing on
fragments of DNA in maternal plasma. During this time period, NIPT was not a
covered service of TRICARE or FEHBP, as it was considered a laboratory-developed
test and did not have FDA approval.

3. Until January 2, 2015, there was no CPT code specific to NIPT. On January 2,
2015, a new CPT code, 81420 (Genomic Sequencing Procedures and Other Molecular
Multianalyte Assays) became active.

4. Between April 1, 2013 and April 30, 2016, Progenity knowingly submitted false
claims for payment to TRICARE and FEHBP by using CPT code 88271 to obtain
reimbursement for NIPTs. Progenity used CPT code 88271, a FISH code, despite
knowing that its NIPTs are not FISH procedures. Progenity also misrepresented
the number of units of service when it submitted claims under CPT code 88271 in
order to receive a higher reimbursement rate.

5. Progenity continued to knowingly submit false claims to TRICARE and FEHBP
using the 88271 code after the new CPT code 81420 became active in order to
receive higher reimbursement amounts.

The conduct described above in Recital C is referred to below as the “Covered
Conduct.”

D. This Settlement Agreement is neither an admission of liability by Progenity
nor a concession by the United States that its claims are not well founded.

E. To avoid the delay, uncertainty, inconvenience, and expense of protracted
litigation of the above claims, and in consideration of the mutual promises and
obligations of this Settlement Agreement, the Parties agree and covenant as
follows:

 

2



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Progenity shall pay to the United States Sixteen Million, Four Hundred
Thousand Dollars ($16,400,000), plus any interest in accordance with Paragraph
1.a. and 1.b. below and the Note referenced therein (the “Settlement Amount”),
of which Nine Million, Nine Hundred Eighty-Seven Thousand, and Six Hundred and
Ninety-Three Dollars ($9,987,693) constitutes restitution to the United States.
Progenity will make a payment in the amount of Seven Million, Six Hundred and
Sixty-Eight Thousand, One Hundred and Thirty-Five Dollars and Thirty Cents
($7,668,135.30) no later than ten days after the effective date of this
agreement by electronic funds transfer pursuant to written instructions to be
provided by the Office of the United States Attorney for the Southern District
of California.

a. Over a period of 5 years, Progenity will pay the remaining Eight Million,
Seven Hundred Thirty-One Thousand, Eight Hundred Sixty-Four Dollars and Seventy
Cents ($8,731,864.70), plus interest at 1.25% per annum, pursuant to the
promissory note (Note) in the form of Appendix A, that Progenity agrees to
execute contemporaneously with this settlement agreement.

b. The Note shall be partially secured pursuant to the Guaranty Agreement, in
the form of Appendix B, that Progenity agrees to cause to be issued
contemporaneously with this Settlement Agreement. Progenity may, with the prior
written approval of the United States, cause to be issued a substitute Guaranty
Agreement of like terms and conditions. If the Guaranty Agreement expires before
the entire outstanding balance due under the Note is paid, Progenity shall cause
to be issued a substitute Guaranty Agreement of like terms and conditions.

c. Interest shall accrue on the unpaid settlement amount as indicated in the
Note.

 

3



--------------------------------------------------------------------------------

2. Subject to the exceptions in Paragraph 5 (concerning excluded claims) below,
and conditioned upon Progenity’s full payment of the Settlement Amount and
subject to Paragraph 23, below (concerning bankruptcy proceedings commenced
within 91 days of the Effective Date of this Agreement or any payment made under
this Agreement), the United States releases Progenity from any civil or
administrative monetary claim the United States has for the Covered Conduct
under the False Claims Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties
Law, 42 U.S.C. § 1320a-7a; the Program Fraud Civil Remedies Act, 31 U.S.C. §§
3801-3812; or the common law theories of payment by mistake, unjust enrichment,
and fraud.

3. In consideration of the obligations of Progenity set forth in this Agreement,
and conditioned upon Progenity’s full payment of the Settlement Amount, and
except as expressly reserved in this Paragraph and in Paragraph 5 (concerning
excluded claims), DHA agrees to release and refrain from instituting, directing,
or maintaining any administrative action seeking exclusion from TRICARE against
Progenity under 32 C.F.R. § 199.9 for the Covered Conduct. DHA expressly
reserves authority to exclude Progenity from TRICARE under 32 C.F.R. §§ 199.9
(f)(1)(i)(A), (f)(1)(i)(B), and (f)(1)(iii) (mandatory exclusion), based upon
the Covered Conduct. Nothing in this Paragraph precludes DHA or TRICARE from
taking action against entities or persons, or for conduct and practices, for
which claims have been reserved in Paragraph 5, below.

4. In consideration of the obligations of Progenity in this Agreement, and
conditioned upon Progenity’s full payment of the Settlement Amount, OPM agrees
to release and refrain from instituting, directing, or maintaining any
administrative action seeking exclusion from FEHBP against Progenity under 5
U.S.C. § 8902a or 5 C.F.R. Part 890 Subpart J or Part 919 for the Covered
Conduct, except as reserved in this Paragraph and in Paragraph 5 (concerning
excluded claims), below, and except if excluded by the OIG-HHS pursuant to 42

 

4



--------------------------------------------------------------------------------

U.S.C. § 1320a-7(a). OPM expressly reserves all rights to comply with any
statutory obligation to debar Progenity from the FEHBP under 5 U.S.C. § 8902a(b)
(mandatory exclusion) based upon the Covered Conduct. Nothing in this Paragraph
precludes OPM from taking action against entities or persons, or for conduct and
practices, for which claims have been reserved in Paragraph 5, below.

5. Notwithstanding the releases given in paragraph 2 of this Agreement, or any
other term of this Agreement, the following claims of the United States are
specifically reserved and are not released:

 

  a.

Any liability arising under Title 26, U.S. Code (Internal Revenue Code);

 

  b.

Any criminal liability;

 

  c.

Except as explicitly stated in this Agreement, any administrative liability,
including mandatory or permissive exclusion from Federal health care programs;

 

  d.

Any liability to the United States (or its agencies) for any conduct other than
the Covered Conduct;

 

  e.

Any liability based upon obligations created by this Agreement; and

 

  f.

Any liability of individuals.

6. Progenity has provided sworn financial disclosure statements (Financial
Statements) to the United States and the United States has relied on the
accuracy and completeness of those Financial Statements in reaching this
Agreement. Progenity warrants that the Financial Statements are complete,
truthful, and accurate. If the United States learns of asset(s) in which
Progenity had an interest at the time of this Agreement that were not disclosed
in the Financial Statements, or if the United States learns of any
misrepresentation by Progenity on, or in connection with, the Financial
Statements, and if such nondisclosure or

 

5



--------------------------------------------------------------------------------

misrepresentation changes the estimated net worth set forth in the Financial
Statements by 5% or more, the United States may at its option: (a) rescind this
Agreement and file suit based on the Covered Conduct, or (b) let the Agreement
stand and collect the full Settlement Amount plus one hundred percent (100%) of
the value of the net worth of Progenity previously undisclosed. Progenity agrees
not to contest any collection action undertaken by the United States pursuant to
this provision, and immediately to pay the United States all reasonable costs
incurred in such an action, including attorney’s fees and expenses.

7. In the event that the United States, pursuant to Paragraph 6 (concerning
disclosure of assets), above, opts to rescind this Agreement, Progenity agrees
not to plead, argue, or otherwise raise any defenses under the theories of
statute of limitations, laches, estoppel, or similar theories, to any civil or
administrative claims that (a) are filed by the United States within 60 calendar
days of written notification to Progenity that this Agreement has been
rescinded, and (b) relate to the Covered Conduct, except to the extent these
defenses were available on August 31, 2019.

8. Progenity waives and shall not assert any defenses Progenity may have to any
criminal prosecution or administrative action relating to the Covered Conduct
that may be based in whole or in part on a contention that, under the Double
Jeopardy Clause in the Fifth Amendment of the Constitution, or under the
Excessive Fines Clause in the Eighth Amendment of the Constitution, this
Agreement bars a remedy sought in such criminal prosecution or administrative
action.

9. Progenity fully and finally releases the United States, its agencies,
officers, agents, employees, and servants, from any claims (including attorney’s
fees, costs, and expenses of every kind and however denominated) that Progenity
has asserted, could have asserted, or may assert in the future against the
United States, its agencies, officers, agents, employees, and

 

6



--------------------------------------------------------------------------------

servants, related to the Covered Conduct and the United States’ investigation
and prosecution thereof.

10. The Settlement Amount shall not be decreased as a result of the denial of
claims for payment now being withheld from payment by any TRICARE carrier or
payer, or any FEHB carrier or payer related to the Covered Conduct; and
Progenity agrees not to resubmit to any TRICARE carrier or payer or any FEHB
carrier or payer any previously denied claims related to the Covered Conduct,
agrees not to appeal any such denials of claims, and agrees to withdraw any such
pending appeals.

11. Progenity agrees to the following:

a. Unallowable Costs Defined: All costs (as defined in the Federal Acquisition
Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of the Social
Security Act, 42 U.S.C. §§ 1395-1395lll-1 and 1396-1396w-5; and the regulations
and official program directives promulgated thereunder) incurred by or on behalf
of Progenity, its present or former officers, directors, employees,
shareholders, and agents in connection with:

 

  (1)

the matters covered by this Agreement and any Plea Agreement;

 

  (2)

the United States’ audit(s) and civil and any criminal investigation(s) of the
matters covered by this Agreement;

 

  (3)

Progenity’s investigation, defense, and corrective actions undertaken in
response to the United States’ audit(s) and civil and any criminal
investigation(s) in connection with the matters covered by this Agreement
(including attorney’s fees);

 

  (4)

the negotiation and performance of this Agreement and any Plea Agreement; and

 

7



--------------------------------------------------------------------------------

 

  (5)

the payment Progenity makes to the United States pursuant to this Agreement and
any payments that Progenity may make to Relator, including costs and attorneys’
fees.

are unallowable costs for government contracting purposes and under TRICARE and
FEHBP (hereinafter referred to as Unallowable Costs).

b. Future Treatment of Unallowable Costs: Unallowable Costs shall be separately
determined and accounted for by Progenity, and Progenity shall not charge such
Unallowable Costs directly or indirectly to any contracts with the United States
or any State Medicaid program, or seek payment for such Unallowable Costs
through any cost report, cost statement, information statement, or payment
request submitted by Progenity or any of its subsidiaries or affiliates to
TRICARE or FEHBP.

c. Treatment of Unallowable Costs Previously Submitted for Payment: Progenity
further agrees that within 90 days of the Effective Date of this Agreement it
shall identify to applicable TRICARE fiscal intermediaries, carriers, and/or
contractors, and FEHBP fiscal agents, any Unallowable Costs (as defined in this
Paragraph) included in payments previously sought from the United States, or any
State Medicaid program, including, but not limited to, payments sought in any
cost reports, cost statements, information reports, or payment requests already
submitted by Progenity or any of its subsidiaries or affiliates, and shall
request, and agree, that such cost reports, cost statements, information
reports, or payment requests, even if already settled, be adjusted to account
for the effect of the inclusion of the Unallowable Costs. Progenity agrees that
the United States, at a minimum, shall be entitled to recoup from Progenity any
overpayment plus applicable interest and penalties as a result of the inclusion
of such Unallowable Costs on previously-submitted cost reports, information
reports, cost statements, or requests for payment.

 

8



--------------------------------------------------------------------------------

Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice and/or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by Progenity or any of its subsidiaries or affiliates on
the effect of inclusion of Unallowable Costs (as defined in this Paragraph) on
Progenity or any of its subsidiaries or affiliates’ cost reports, cost
statements, or information reports.

d. Nothing in this Agreement shall constitute a waiver of the rights of the
United States to audit, examine, or re-examine Progenity’s books and records to
determine that no Unallowable Costs have been claimed in accordance with the
provisions of this Paragraph.

12. Progenity agrees to cooperate fully and truthfully with the United States’
investigation of individuals and entities not released in this Agreement. Upon
reasonable notice, Progenity shall encourage, and agrees not to impair, the
cooperation of its directors, officers, and employees, and shall use its best
efforts to make available, and encourage, the cooperation of former directors,
officers, and employees for interviews and testimony, consistent with the rights
and privileges of such individuals. Progenity further agrees to furnish to the
United States, upon request, complete and unredacted copies of all
non-privileged documents, reports, memoranda of interviews, and records in its
possession, custody, or control concerning any investigation of the Covered
Conduct that it has undertaken, or that has been performed by another on its
behalf.

13. This Agreement is intended to be for the benefit of the Parties only. The
Parties do not release any claims against any other person or entity, except to
the extent provided for in Paragraph 14 (waiver for beneficiaries paragraph),
below.

14. Progenity agrees that it waives and shall not seek payment for any of the
health care billings covered by this Agreement from any health care
beneficiaries or their parents,

 

9



--------------------------------------------------------------------------------

sponsors, legally responsible individuals, or third party payors based upon the
claims defined as Covered Conduct.

15. Progenity warrants that it has reviewed its financial situation and that it
currently is solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and
548(a)(1)(B)(ii)(I), and shall remain solvent following payment to the United
States of the Settlement Amount. Further, the Parties warrant that, in
evaluating whether to execute this Agreement, they (a) have intended that the
mutual promises, covenants, and obligations set forth constitute a
contemporaneous exchange for new value given to Progenity, within the meaning of
11 U.S.C. § 547(c)(1), and (b) conclude that these mutual promises, covenants,
and obligations do, in fact, constitute such a contemporaneous exchange.
Further, the Parties warrant that the mutual promises, covenants, and
obligations set forth herein are intended to and do, in fact, represent a
reasonably equivalent exchange of value that is not intended to hinder, delay,
or defraud any entity to which Progenity was or became indebted to on or after
the date of this transfer, within the meaning of 11 U.S.C. § 548(a)(1).

16. If within 91 days of the Effective Date of this Agreement or of any payment
made under this Agreement, Progenity commences, or a third party commences, any
case, proceeding, or other action under any law relating to bankruptcy,
insolvency, reorganization, or relief of debtors (a) seeking to have any order
for relief of Progenity’s debts, or seeking to adjudicate Progenity as bankrupt
or insolvent; or (b) seeking appointment of a receiver, trustee, custodian, or
other similar official for Progenity or for all or any substantial part of
Progenity’s assets, Progenity agrees as follows:

a. Progenity’s obligations under this Agreement may not be avoided pursuant to
11 U.S.C. § 547, and Progenity shall not argue or otherwise take the position in
any such case, proceeding, or action that: (i) Progenity’s obligations under
this Agreement may be avoided under 11 U.S.C. § 547; (ii) Progenity was
insolvent at the time this Agreement was

 

10



--------------------------------------------------------------------------------

entered into, or became insolvent as a result of the payment made to the United
States; or (iii) the mutual promises, covenants, and obligations set forth in
this Agreement do not constitute a contemporaneous exchange for new value given
to Progenity.

b. If Progenity’s obligations under this Agreement are avoided for any reason,
including, but not limited to, through the exercise of a trustee’s avoidance
powers under the Bankruptcy Code, the United States, at its sole option, may
rescind the releases in this Agreement and bring any civil and/or administrative
claim, action, or proceeding against Progenity for the claims that would
otherwise be covered by the releases provided in Paragraph 2 above. Progenity
agrees that (i) any such claims, actions, or proceedings brought by the United
States are not subject to an “automatic stay” pursuant to 11 U.S.C. § 362(a) as
a result of the action, case, or proceedings described in the first clause of
this Paragraph, and Progenity shall not argue or otherwise contend that the
United States’ claims, actions, or proceedings are subject to an automatic stay;
(ii) Progenity shall not plead, argue, or otherwise raise any defenses under the
theories of statute of limitations, laches, estoppel, or similar theories, to
any such civil or administrative claims, actions, or proceeding that are brought
by the United States within 30 calendar days of written notification to
Progenity that the releases have been rescinded pursuant to this Paragraph,
except to the extent such defenses were available on August 31, 2019; and
(iii) the United States has a valid claim against Progenity in the amount of
$29,963,079, and the United States may pursue its claim in the case, action, or
proceeding referenced in the first clause of this Paragraph, as well as in any
other case, action, or proceeding.

c. Progenity acknowledges that its agreements in this Paragraph are provided in
exchange for valuable consideration provided in this Agreement.

17. Each Party shall bear its own legal and other costs incurred in connection
with this matter, including the preparation and performance of this Agreement.

 

11



--------------------------------------------------------------------------------

18. Each party and signatory to this Agreement represents that it freely and
voluntarily enters in to this Agreement without any degree of duress or
compulsion.

19. This Agreement is governed by the laws of the United States. The exclusive
jurisdiction and venue for any dispute relating to this Agreement is the United
States District Court for the Southern District of California. For purposes of
construing this Agreement, this Agreement shall be deemed to have been drafted
by all Parties to this Agreement and shall not, therefore, be construed against
any Party for that reason in any subsequent dispute.

20. This Agreement constitutes the complete agreement between the Parties. This
Agreement may not be amended except by written consent of the Parties.

21. The undersigned counsel represent and warrant that they are fully authorized
to execute this Agreement on behalf of the persons and entities indicated below.

22. This Agreement may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same Agreement.

23. This Agreement is binding on Progenity’s successors, transferees, heirs, and
assigns.

24. All parties consent to the United States’ disclosure of this Agreement, and
information about this Agreement, to the public.

25. This Agreement is effective on the date of signature of the last signatory
to the Agreement (Effective Date of this Agreement). Facsimiles and electronic
transmissions of signatures shall constitute acceptable, binding signatures for
purposes of this Agreement.

 

12



--------------------------------------------------------------------------------

THE UNITED STATES OF AMERICA

 

DATED: July 21, 2020       BY:  

/s/ Paul Starita

      Paul Starita       Assistant United States Attorney       United States
Attorney’s Office       for the Southern District of California DATED: July 23,
2020       BY:  

/s/ Paul Nicholas Bley

    For:   Salvatore M. Maida       General Counsel       Defense Health Agency
      United States Department of Defense DATED: July 20, 2020       BY:  

/s/ Edward M. Deharde

      Edward M. Deharde       Assistant Director of Federal Employee      
Insurance Operations       Healthcare and Insurance       United States Office
of Personnel Management DATED: July 20, 2020       BY:  

/s/ Paul St. Hillaire

      Paul St. Hillaire       Assistant Inspector General       for Legal &
Legislative Affairs       Office of the Inspector General       United States
Office of Personnel Management

 

13



--------------------------------------------------------------------------------

DEFENDANT

 

DATED: July 21, 2020     BY:  

/s/ Clarke Neumann

    Clarke Neumann, Esq.     Senior Vice President, General Counsel and
Secretary     Progenity, Inc.     4330 La Jolla Village Drive Suite 200     San
Diego, CA 92122 DATED: July 21, 2020     BY:  

/s/ M. Kendall Day

    M. Kendall Day, Esq.     Jonathan Phillips, Esq.     Gibson, Dunn, &
Crutcher     1050 Connecticut Avenue, N.W.     Washington, DC 20036-5306    
Attorneys for Progenity, Inc.

 

14